 


113 HR 2059 IH: Coast Guard STRONG Act
U.S. House of Representatives
2013-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2059 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2013 
Ms. Tsongas (for herself, Mr. Turner, Mr. Keating, Ms. Brown of Florida, Ms. Kuster, Ms. Slaughter, Mr. Runyan, Ms. McCollum, Mr. McGovern, Mr. Grijalva, Mr. Conyers, Ms. Pingree of Maine, Mr. Johnson of Ohio, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to ensure the issuance of regulations applicable to the Coast Guard regarding consideration of a request for a permanent change of station or unit transfer submitted by a member of the Coast Guard who is the victim of a sexual assault. 
 
 
1.Short titleThis Act may be cited as the Coast Guard STRONG Act.  
2.Issuance of regulations applicable to the Coast Guard regarding consideration of request for permanent change of station or unit transfer by victim of sexual assaultSection 673(b) of title 10, United States Code, is amended by striking The Secretaries of the military departments and inserting The Secretary concerned. 
 
